Opinion of the Court
PER CURIAM:
The accused was convicted by general court-martial of sleeping on post while a sentinel, in violation of Article 113, Uniform Code of Military Justice, 50 USC § 707. He was sentenced to dishonorable discharge, total forfeitures, and confinement at hard labor for one year. Following approval by the convening authority, a board of review in the office of The Judge Advocate General of the Army affirmed. Although the board was composed of three members, only two participated in the decision. We granted the petition for review only because other cases were pending which involved the same issue, namely, whether a board of review with two members sitting, possessed the power to act.
The principles set forth in United States v. Petroff-Tachomakoff, 5 USCMA 824, 19 CMR 120, dispose of the only issue in this case.
The decision of the board of review is affirmed.